Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 10/5/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.
The disclosure is objected to because of the following informalities:
	In the last sentence of paragraph [0082], the reference to “forward preparation rollers 330” is incorrect and should instead refer to the rearward lower splicer rollers 330.  
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2008/0017297).
	Tanaka discloses a splicing apparatus for splicing ends of tire material on a drum (SS) comprising a frame (Fig. 1), a longitudinally translatable splicer foot assembly (JUf) including a splicer foot with plural forward and rearward lower rollers (CRI - fig. 2) as well as upper rollers (CRuy) that operate in coordination with the forward lower rollers to bring the sheet ends together, and a splicer roller assembly (JUr) longitudinally translatable independently of the splicer foot assembly (JUf - paragraph [0047]), this splicer assembly including a pair of truncated conical upper splicer rollers (CRun).  Further, these upper splicer rollers (CRun) operate “in coordination with” the other lower splicer rollers including those on the foot assembly (JUf) in splicing the two ends as all these rollers operate in a coordinated manner to effect the splice as illustrated in figs. 13-17, the present claim language not distinguishing this.  The apparatus as defined in claim 1 is therefore anticipated.
	As to claims 2 and 8, the upper rollers (CRu) are powered and the lower rollers are not (paragraphs [0083]-[0084]).  As to claim 3, note actuator 28 and paragraph [0064]).  As to claim 5, note TRf and TRr (fig. 1, paragraph [0047]).  As to claim 9, note actuator 53.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0017297) as applied to claim 1 above, and further in view of Sato (US 4,793,890).
	As to claim 4, to include a plurality of forward magnetic rollers would have been obvious in view of Sato which is likewise directed to splicing ends of a ply on a drum and suggests including forward magnetic rollers to lift the ends of the sheet (best shown in fig. 7) prior to the pressing together by downstream rollers, this desirably enabling automatic joining of the ends firmly together (e.g. col. 2, lines 5-68).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0017297).
	As to claims 6-7, Tanaka indicates that the traversers and various motors and rollers are operated in a certain manner to effect the desired splicing but only specifically describes a “controller” (14) for the motor M1.  To include a controller to coordinate overall operation of the apparatus including all the traversers, rollers and motors would however have been obvious as it is taken to be well-known to include a controller to coordinate operation of industrial machines, the quality and efficiency advantages over fully manual control thereof would also have been readily apparent to the ordinary artisan, only the expected and predictable results being achieved.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0017297) as applied to claims 1/8 above, and further in view of Ogawa et al. (US 2013/0168008).
	To include a downstream rearward press roller that engages the splice would have been obvious in view of Ogawa which is also directed to splicing ends on a tire drum and teaches including a press roller (50) to the rear of the joining rollers to reinforce the joint between the ends (paragraphs [0041]-[0042]), only the expected and predictable results, including a firmer joint between the ends, would have been achieved.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0017297) as applied to claim 1 above, and further in view of Precht (US 4,478,672) and Taylor (US 2006/0124824).
	As to claim 11, Tanaka includes plural forward and rearward lower rollers but they are not each provided as plural pairs with a V-shaped axle.  Precht is also directed to forming a splice between ends of a tire ply by pressing between upper and lower rollers and suggests providing the lower rollers as forward and rearward pairs of rollers (42, 126 - fig. 6) in a V-shaped configuration in forward and rearward openings.  As this is a suitable and effective lower roller configuration in a similar apparatus, to so configure the lower rollers in Tanaka would have been obvious, only the expected and predictable results being achieved.  As to the continuous V-shaped axle, Precht does not appear to depict or disclose the axle but it would have been obvious to include an appropriate axle to support the rollers.  Further, as the rollers are in a V-shaped configuration with little or no space therebetween, it would have been an obvious configuration to use a single axle to avoid the need to support the rollers in cantilever fashion.  This is especially apparent in light of Taylor that provides evidence that in mounting rollers in a V-shaped configuration, it is known to be suitable and effective to use a single unitary axle (note esp. top part of fig. 2), the artisan therefore would have understood and expected a single unitary axle to suitably and effectively support the rollers in the desired V-shaped configuration.    
	As to claim 12, the openings suggested by Precht can be said to be defined by a toe, heel, center and sides.  As to claim 14, the particular overall thickness of the foot and roller diameters would have been readily and routinely selected by the ordinary artisan through routine optimization to achieve the desired results, in part determined by the size of tire/drum to be used, only the expected result being achieved, it being especially noted that the lower rollers suggested by Precht are defined as significantly smaller diameter than other rollers and only protrude slightly (col. 4, lines 4-22), this further rendering minimizing the thickness obvious.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0017297) taken in view of Precht (US 4,478,672) and Taylor (US 2006/0124824). as applied to claims 1/11/12 above, and further in view of Hammond (US 4,044,876).
	As to claim 13, the references do not describe the axle ends but it would have been readily apparent to the ordinary artisan that it be important that the axle not relatively rotate in its support to avoid roller displacement.  It further is known to provide the ends of axles that support rollers with non-circular cross-sections for engagement with the side supports - Hammond is exemplary (col. 6, line 62- col. 7, line 1).  To so configure the axle ends would therefore have been obvious in order to prevent relative rotation of the axles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/632,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims together specifically define the upper and lower preparation and splicer rollers including that the upper splicer rollers are translatable independently of the translation of the splicer foot assembly.  Although an overall frame is not claimed, it would have been obvious to include a frame to support the various parts of the apparatus for translation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
October 28, 2022